DETAILED ACTION
This action is responsive to the Application filed on 01/14/2021. After preliminary amendment, Claims 14-33 are pending in the case. Claims 14 and 24 are the independent claims.
This action is non-final.
The instant application appears to be related by similar subject matter to application serial no. 17/403,979.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG 4 blocks (500),(800),(1000),(1200) are not described in [0046-0059].  


Specification
The specification is objected to for the following informalities:
[0026] "user 8"  (compare with [0024] "user 4" in FIG 1; [0031] "real environment 8" in FIG 2; page 10 of disclosure as originally filed listing reference objects "user 4" and “real environment 8”).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Prediction of user interaction in virtual environment
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-33 are rejected under 35 U.S.C. 103 as being unpatentable over LACEY et al. (US 20190362557 A1) in view of RABINOVICH et al. (US 20200334461 A1).
Regarding claim 14 (and similarly claim 24), LACEY teaches the system (e.g. FIG 2A, additional detail in FIG 2B), comprising a computer including a processor and a memory (e.g. [0101] local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing, caching, and storage of data; note e.g. processor 128; [0499] program in Appendix A can be performed by the local processing and data module 260, the remote processing module 270, the central runtime server 1650, the processor 128, or other processor associated with the wearable the memory storing instructions executable by the processor to (perform operations of the method comprising):
determine a plurality of training data sets of user interactions in a real environment; train a machine learning program with the training data sets (suggested at LACEY [0445] apply machine learning techniques to learn user’s behavior patterns.. the system can learn how a particular user picks up or grasps objects, by learning the sequence and timing of sensor convergences ( or divergences) that are particular to that user (see, e.g., the time sequences of head-eye-controller vergences in FIG. 58B; [0447] the system can learn user behavior and predict which sensor input(s) may converge based on a time history of other sensor convergences; learning from past behavior suggests training the machine learning to recognize sequence and timing of past behavior);
input a data set of virtual user interactions with a virtual environment to the trained machine learning program to output a probability of selection of an object in the virtual environment (LACEY [0198] calculate confidence score for various objects in the user’s environment and select, as target object, the object with highest confidence [0203] a higher confidence score indicates a higher probability or likelihood that the system has identified the desired target object;  FIG 23 [0264-0265] (2320) receiving multi-modal inputs for a user interaction (2330) identify a subject, a command, and a parameter of the user interaction based on the multi-modal inputs; [0445] the system can learn how a particular user picks up or grasps objects, by learning the sequence and timing of sensor convergences ( or divergences) that are particular to that user [0446] system to customize thresholds and filters to recognize input convergence (or divergence) more readily [0447] convergence of head and eye inputs onto a target object may indicate the user is attempting to grasp or interact with the target object, and the system can accordingly predict that hand input will converge soon thereafter ( e.g., a few hundred milliseconds or up to a second or so later in time));
identify the object in the virtual environment selected by a user based on the probability (LACEY [0198] select desired target object; note also FIG 23 [0265] (2330) identify a subject, a command, and a parameter of the user interaction based on the multi-modal inputs…assign confidence scores to candidate target virtual objects, target commands, and target parameters and select the subject, command, and parameters based on the highest confidence scores); and
identify a manipulation of the object by the user (FIG 23 [0265] (2330) identify a subject, a command, and a parameter of the user interaction based on the multi-modal inputs…assign confidence scores to candidate target virtual objects, target commands, and target parameters and select the subject, command, and parameters based on the highest confidence scores [0266] (2340) execute the user interaction).
As noted above, LACEY clearly suggest training a machine learning program using the user’s previous behavior and sensor readings in order to better recognize which virtual object the user intends to interact with, without explicitly teaching determine a plurality of training data sets of user interactions in a real environment; train a machine learning program with the training data sets.
RABINOVICH is directed to (abstract) head-mounted augmented reality (AR) device can include a hardware processor programmed to receive different types of sensor data from a plurality of sensors (e.g., an inertial measurement unit, an outward-facing camera, a depth sensing camera, an eye imaging camera, or a microphone); and determining an event of a plurality of events using the different types of sensor data and a hydra neural network. RABINOVICH may be relied upon to teach determine a plurality of training data sets of user interactions in a real environment; train a machine learning program with the training data sets
 [0227] under control of a hardware processor … receiving different types of training sensor data, wherein the training sensor data is associated with a plurality of different types of events; generating a training set comprising the different types of training sensor data as input data and the plurality of different types of events as corresponding target output data; and training a neural network, for determining a plurality of different types of events, using the training set (this is commensurate with the instant application [0031] training data sets TDS are obtained by acquiring data representative of user interactions of the user 4 in a real environment 8; [0043] An item of status information S is also associated with each training data set TDS, about which object 12a, 12b, 12c, 12d, 12e, 12f was selected and/or whether it was not selected by the user 4 in the real environment 8).
[0228] wherein the different types of training sensor data comprises inertial measurement unit data, image data, depth data, sound data, voice data, or any combination thereof (all examples of real-environment data);
[0229] wherein the plurality of different types of events comprises face recognition, visual search, gesture identification, semantic segmentation, object detection, lighting detection, simultaneous localization and mapping,  relocalization, or any combination thereof (events therefor include at least the pose detection and object localization needed for LACEY when performing input fusion to determine target object, where poses and intended objects may be learned from user’s previous behavior).
Note also [0182] using a convolutional neural network to estimate pose; using recurrent neural network for smoothing
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of LACEY and RABINOVICH before them, to have combined LACEY (selecting a target virtual object based on input fusion including pose detection which was learned from previous user behavior) and RABINOVICH (a method of training a neural network to predict at least a pose based on previous real environment sensor data), the combination motivated by the suggestion at LACEY [0445] and the teaching in RABINOVICH [0056] it is advantageous if the accuracy of head-tracking is high and that the overall system latency is very low from the first detection of head motion to the updating of the light that is delivered by the display to the user's visual system [0057] can benefit from accurate and low latency head pose detection. [0059] Detecting head pose and orientation of the user, and detecting a physical location of real objects in space enable the AR system to display virtual content in an effective and enjoyable manner.
Regarding dependent claim 15 (25), incorporating the rejection of claim 14 (24), LACEY in view of RABINOVICH, combined at least for the reasons discussed above, further teaches wherein the machine learning program is a recurrent neural network (see at least RABINOVICH [0182], noting further that the hydra neural network taught in RABINOVICH contains [0197] convolutional and recurrent layers that [0199] operate with respect to time points
Regarding dependent claim 16 (26), incorporating the rejection of claim 14 (24), LACEY in view of RABINOVICH, combined at least for the reasons discussed above, further teaches wherein the plurality of training data sets include trajectory data of at least one of head positions, hand positions, head orientations, or hand orientations (recited in the alternative, thus only one must be shown in the art; see e.g. LACEY [0445] learning the sequence and timing of sensor convergences ( or divergences) that are particular to that user (see, e.g., the time sequences of head-eye-controller vergences in FIG. 58B; note RABINOVICH [0059] head post and orientation of user; recognize a physical location of a real object (e.g., user's head, totem, haptic device, wearable component, user's hand, etc.) and correlate the physical coordinates of the real object to virtual coordinates corresponding to one or more virtual objects being displayed to the user.). 
Regarding dependent claim 17 (27), incorporating the rejection of claim 14 (24), LACEY further teaches wherein the instructions further include instructions to identify the object when the probability exceeds a threshold (LACEY [0265] select the subject, command, and parameters based on the highest confidence scores; interpreting “highest” as exceeding all others, thus the next lower confidence score {probability} is a threshold).
Regarding dependent claim 18 (28), incorporating the rejection of claim 14 (24), LACEY further teaches wherein the instructions further include instructions to determine a probability of selection of a second object and to identify the second object when the probability of selection of the second object exceeds the probability of selection of the object ([0265] select the subject, command, and parameters based on the highest confidence scores; in other words, when there is more than one possible target, select the one with the highest confidence {probability}).
Regarding dependent claim 19 (29), incorporating the rejection of claim 14 (24), LACEY further teaches wherein the instructions further include instructions to generate a plurality of sets of sensor data of user interactions, each set including data for a respective period of time different than the period of time for each other data set ([0445] learn how a particular user picks up or grasps objects, by learning the sequence and timing of sensor convergences ( or divergences) that are particular to that user (see, e.g., the time sequences of head-eye-controller vergences in FIG. 58B).
Regarding dependent claim 20 (30), incorporating the rejection of claim 14 (24), LACEY further teaches wherein the instructions further include instructions to actuate an input device based on the identified manipulation of the object ([0266] the wearable system can execute the user interaction based on the subject, command, and the parameter [0376] FIGS. 39A and 39B illustrate examples of user inputs received through controller buttons or input regions on a user input device).
Regarding dependent claim 21 (31), incorporating the rejection of claim 14 (24), LACEY in view of RABINOVICH, combined at least for the reasons discussed above, further teaches wherein the instructions further include instructions to determine the plurality of training data sets of user interactions based on data from a virtual reality headset (LACEY suggests training using previous behavior from wearable system [0445]; RABINOVICH which is relied upon for teaching the training (e.g. for recognizing poses or performing localization of recognized objects using system components of FIG 8 which includes at least head mounted component (58) as well as other components for obtaining sensor information) 
Regarding dependent claim 22 (32), incorporating the rejection of claim 14 (24), LACEY in view of RABINOVICH, combined at least for the reasons discussed above, further teaches wherein the instructions further include instructions to determine the plurality of training data sets of user interactions based on data from an infrared tracking sensor (see e.g. LACEY [0106] such as an infrared LED beacon (used for determining position/orientation; [0108] head mounted wearable component (58) features similar components, as illustrated, in addition to lighting emitters (130) configured to assist the camera (124) detectors, such as infrared emitters (130) for an infrared camera (124); note identical recitations in RABINOVICH [0092] resources coupled to the wall (8) or having known positions and/or orientations relative to the global coordinate system (10) may include … a beacon or reflector (112) configured to emit or reflect a given type of radiation, such as an infrared LED beacon; [0093] head mounted wearable component (58) features similar components, as illustrated, in addition to lighting emitters (130) configured to assist the camera (124) detectors, such as infrared emitters (130) for an infrared camera (124); where LACEY makes clear 
Regarding dependent claim 23 (33), incorporating the rejection of claim 14 (24), LACEY further teaches wherein the instructions further include instructions to determine the data set of virtual user interactions with the virtual environment based on data from a virtual reality headset (LACEY [0109] head mounted wearable component (58) … utilized to provide a very high level of connectivity, system component integration, and position/orientation tracking).
		
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
10943388 HOSENPUD probabalistic input to element mapping
20210074055 HOSENPUD see e.g. FIG 8 has broad method, needs CNN for pose estimation [0174]
20160026253 BRADSKI configurations for presenting virtual reality and augmented reality experiences

20200293114 BEAN gesture recognition to determine predicted symbol to be used as input
20200272283 SARIN using historical device interactions to predict, with some probability, a next touch point of a user in order to perform an action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.